Beasley, Judge,
concurring specially.
I concur in the majority opinion.
The dissent seeks to leave to the jury whether the parties intended “cash only” to include a cashier’s check. Such is “a check drawn by a bank upon its own funds and signed by the cashier.” Webster’s 3rd New Inti. Dictionary. See OCGA § 11-3-104 (2b) for TJCC definition of “check.” The reason given in the dissent is that the word “cash” has been stated to mean “money or its equivalent.”
Even if “cash only” were accorded such meaning in this case, it is undisputed that the instrument obtained was not money or its equivalent because it was a forged cashier’s check. It was not a medium of ready exchange because it was worthless. To be equivalent, it had to have the same value as the sum it purportedly represented, but it had none. The intent behind the use of the words “cash only,” giving significance not only to the word “cash” but also to the emphasis word “only,” which itself is certainly not ambiguous, was obviously to protect UPS’ customer from the collection of a valueless or problematic form of payment.